        Case: 1:19-cv-00214-JMV Doc #: 22 Filed: 06/16/20 1 of 1 PageID #: 564




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

DAVID BRIAN CROW,                                §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               § Civil No.: 1:19-cv-00214-JMV
                                                 §
ANDREW SAUL,                                     §
Commissioner of Social Security,                 §
                                                 §
       Defendant.                                §


                                            ORDER

       BEFORE THE COURT are Plaintiff’s Motion for Award of Attorney Fees Pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d) [19] and the Commissioner’s response [21].

For the reasons stated in Plaintiff’s motion, and hearing no objection from Defendant, the Court

finds Plaintiff’s attorney fee award request is reasonable, and the request for reimbursement for

costs is well taken. Accordingly, it is hereby ORDERED that Plaintiff’s motion is granted, and

Plaintiff is awarded $5,235.32 in attorney fees. It is further ORDERED that Plaintiff is awarded

$420.55 as reimbursement for costs. Lastly, consistent with Astrue vs. Ratliff, 130 S. Ct. 2521

(2010), the EAJA award check should be made payable to Plaintiff (for the benefit of his

counsel) and mailed to his counsel.

       SO ORDERED this 16th day of June, 2020.



                                                     /s/ Jane M. Virden
                                                     United States Magistrate Judge
